Citation Nr: 0400138	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  95-00 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military from August 1961 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which the RO denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.  

This case was previously before the Board in April 1998 and 
November 2000, at which times it was remanded for additional 
development.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)).  The statute also revised the former section 5107(a) 
of title 38, United States Code, to eliminate the requirement 
that a claimant must come forward first with evidence to well 
ground a claim before the Secretary of Veterans Affairs is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.

In this case, the veteran's representative essentially argues 
that the RO did not adequately address whether VA had 
complied with the specific requirements of the VCAA.  A 
careful review of the claims file reveals that the RO has 
adequately considered whether any additional notification or 
development action was required under the VCAA with regard to 
the veteran's claim for service connection for a psychiatric 
disorder, and so informed the veteran in letters dated in 
September 2001 and June 2003.  The letters informed the 
veteran of what evidence is necessary to establish 
entitlement, what VA has already done to help with the claim, 
what information or evidence VA will obtain, what information 
or evidence VA still needs, and what the veteran can do to 
help with his claim.  

Moreover, as noted above, the Board previously remanded this 
case in November 2000.  At that time the RO was directed to 
submit a detailed summary of information regarding the 
stressor events the veteran believed caused his PTSD, and 
other information to the United States Armed Services Center 
for Research of Unit Records (USASCRUR) for verification of 
the alleged stressors.

The claims file contains the veteran's DD Form 214, which 
provides verification that he was aboard the USS William C. 
Lawe, DD 763, during his period of service.  In addition, DD 
Form 215 (correction to DD Form 214) reflects that he was 
awarded the Navy Expeditionary Medal (Cuba).  In March 2001, 
the RO solicited the USASCRUR's assistance in verifying 
stressors the veteran claimed to have experienced while on 
active duty aboard the LAWE.  Specifically, the RO related 
that the veteran reported that, while he was aboard the LAWE, 
the ship operated in the Caribbean Sea around the time of the 
Bay of Pigs Invasion and the Cuban missile crisis.  He 
indicated that the ship at one point was placed on alert, in 
anticipation of an attack from Cuban military forces, and 
that the LAWE and another ship were ordered to defend the 
Gunatanamo Bay military installation.  He reported that he 
was anxious and in terrible fear for his life at that time 
and was afraid the ship would be the target of a nuclear 
device.  When the alert ended without incident, the veteran 
indicated that he continued to suffer from a state of high 
anxiety, with episodes of agitation.

Another stressor was observing family members who were 
informed that a military chartered flight had crashed killing 
the sailors who had been onboard, and experiencing a storm at 
sea during which a crewmember reportedly drowned.  He also 
stated that, while at sea during hurricane season in the 
Caribbean, his ship had gone through two hurricanes.  He 
reported that after his completion of boot camp, Company 393, 
his Company and two other Companies of fellow recruits were 
transported to an airfield where there were three DC-3 
airplanes waiting.  This was about November 7, 1961, through 
November 30, 1961.  He said they flew through a storm, and 
one of the planes went down.

USASCRUR responded by sending a copy of the history of the 
USS WILLIAM C. LAWE (DD-763), the veteran's unit of 
assignment.  The history documented the ship's locations, 
missions, operations, and significant activities.  The 
history documents that on December 4, 1961, the LAWE departed 
for Guantanamo Bay, Cuba, for eight weeks of Refresher 
Training.  It was also reported that the history did not 
document the claimed incidents such as the crash of a 
military chartered flight that killed sailors onboard and a 
storm the ship experienced at sea during which a crewmember 
reportedly drowned.  It was noted that the November 1961 deck 
logs submitted by the USS LAWE were reviewed and did not show 
any of the incidents mentioned by the veteran.  The USASCRUR 
offered to conduct further deck log research into other 
incidents mentioned by the veteran, if specific dates within 
a sixty-day time period of each occurrence were provided.

The Board's remand further directed the RO to arrange for the 
veteran to undergo a VA psychiatric examination.  Also, the 
RO was to advise the examiner as to the in-service stressors 
that had been accepted by the RO as verified by the service 
department.  In turn, the examiner should make a 
determination as to whether the veteran suffers from PTSD and 
should discuss the application of the American Psychiatric 
association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV) (309.81) in the determination.  
Further if the veteran were found to have PTSD, the examiner 
should express an opinion for the record as to whether any 
stressors, as verified by the RO, are etiologically related 
to any current PTSD.  In addition, the examiner should 
comment as to whether any non-PTSD psychiatric disorder was 
etiologically related to the veteran's military service, 
taking into consideration his pre-service, in-service, and 
post-service medical history.

The veteran underwent a PTSD examination in July 2002, and 
was diagnosed with major depression, recurrent, and PTSD.  In 
a March 2003 addendum to that examination, the examiner 
opined that the veteran's PTSD was directly related to the 
stressor verified in his claims file.  The Board notes in 
this regard that, even though the RO did afford the veteran a 
VA psychiatric examination, there had been no verification of 
his alleged stressor(s).  In the referral for examination, 
the RO included the language contained in the Board's remand 
and provided it to the examiner.  Such language merely 
reiterated the alleged stressor as reported by the veteran.  
Understandably, the examiner interpreted that language as a 
verification or acceptance of the stressor.  Since the 
examiner's medical opinion that the veteran's PTSD was 
related to a verified stressor is based upon inaccurate 
information, it has no probative value.  See Reonal v. Brown 
5 Vet. App. 458 (1993).  

In addition, the veteran was diagnosed with major depression.  
The examiner was asked to comment on whether a non-PTSD 
psychiatric disorder was etiologically related to the 
veteran's period of military service.  There are no comments 
by the examiner, in either the examination report or the 
addendum, which addresses the potential etiological 
relationship between the veteran's major depressive disorder 
and service.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Given the foregoing, the Board finds that compliance with the 
November 2000 remand has not been accomplished.  A remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
this case is not ready for appellate review and must be 
remanded for further development.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran should be contacted an 
invited to submit any additional evidence 
he may have in support of his claim.  

2.  The RO should again contact the 
USASCRUR and request the deck logs for 
the veteran's ship for the period from 
December 1961 to March 1962.

3.  Following the above, the RO should 
make a determination as to whether there 
is credible supporting evidence that the 
claimed stressor(s) actually occurred.  

4.  Thereafter, if, and only if one or 
more of the alleged stressors is 
verified, the RO should afford the 
veteran a VA psychiatric examination for 
the purpose of ascertaining whether PTSD 
found present is related to service.

a.  Prior to the examination, the RO 
must specify for the examiner the 
stressor or stressors that it has 
determined is/are established by the 
record, and the examiner must be 
instructed that only that/those 
event(s) may be considered for the 
purpose of determining whether the 
appellant was exposed to one or more 
stressors in service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include 
a detailed account of all pathology 
found to be present.  Any further 
indicated special studies, including 
psychological studies, should be 
accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify (1) whether each alleged 
stressor found by the RO to be 
established by the evidence of record 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or 
more of the in-service stressors 
found to be established by the record 
by the RO and found to be sufficient 
to produce PTSD by the examiner.  Any 
opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

d.  With regard to the veteran's non-
PTSD psychiatric disorder(s), the 
examiner should offer an opinion as 
to the etiology of the veteran's 
major depression disorder and any 
other non-PTSD psychiatric disorder, 
and any assessment should include 
comments on whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any present non-
PTSD psychiatric disorder is related 
to any incident of military service.

e.  The claims file, to include this 
remand, a list of the stressors 
compiled by the RO, and any 
information provided by USASCRUR must 
be provided to the examiner for 
review in conjunction with the 
examination.  The examiner must 
annotate the examination report to 
indicate whether a review of the 
claims file was accomplished.

5.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-
5103A, 5106-7 (West 2002)) is completed. 

6.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the June 
2003 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


